Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 37 and 49 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 37 and 49 recite the limitation "the previously determined scalar value".  There is insufficient antecedent basis for this limitation in the claim, as said value is introduced in claims 35 and 47, respectively.  For purposes of applying prior art, claims 37 and 49 will be interpreted as dependent on claims 35 and 47, respectively.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 7, 8, 12, 18, 21, 22, 27, 28, 32, 33, 38, 39, 43-45, 50, 51, 55, and 56  are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application 2021/0104072 A1 (hereinafter Yea) in view of “Adaptive Cross-Component Prediction for 4:4:4 High Efficiency Video Coding” by Ali Khairat, et al. (hereinafter Khairat).
Regarding claim 1, the limitations “a device for decoding encoded point cloud data, the device comprising: a memory configured to store the encoded point cloud data; one or more processors, implemented in circuitry, and configured to: for a point of a point cloud, determine a first attribute value for a first color component based on a first predicted value and a first residual value” are taught by Yea (Yea, e.g. abstract, paragraphs 12-61, describes a system for encoding and decoding point cloud data, including both position attributes, e.g. paragraphs 12, 15, and color attributes, e.g. paragraphs 13,14, 16-61.  Yea teaches that the encoding/decoding may use a multi-channel predictor to predict residual signals, e.g. paragraphs 33-39, where the decoder determines a first attribute value for a first color component, i.e. G_recon being the reconstructed value for the green color channel, by adding a first predicted value, i.e. G_pred, and a first residual value, i.e. G_delta_recon.)
The limitations (addressed out of order) “for the point of the point cloud, receive a second residual value in the encoded point cloud data; determine a final second residual value based on the [first] residual value and the received second residual value; and for the point of the point cloud, determine a second attribute value for a second color component based on a second predicted value and the final second residual value” are taught by Yea (Yea, e.g. paragraph 35, further teaches that a second attribute value for a second color component, i.e. C_recon representing the decoding process for the red or blue channels, is determined by adding a second predicted value, i.e. C_pred, to a final second residual value, i.e. C_delta_recon, where the final second residual value is determined by adding the first residual value, i.e. G_delta_recon, to the decoded received second residual value, i.e. InverseQuantize(C_delta_residual_index).)  
The limitations “applying a scaling factor to the first residual value to determine a predicted second residual value, wherein the scaling factor has one or both of a non-integer value or an absolute value greater than one … determine a final second residual value based on the predicted second residual value and the received second residual value” is not explicitly taught by Yea (Yea, e.g. paragraph 34, teaches that any general form of linear predictor function can be introduced for possible improvement of this simplest prediction, but does not explicitly describe details of alternate linear predictor functions, per se, or whether they would involve applying a scaling factor that is non-integer or absolute value greater than one.)  However, this limitation is taught by Khairat (Khairat, e.g. abstract, sections 3, 4, teaches an improved predicted residual encoding technique, CCP, which applies scaling to the primary component residual value to predict the residuals for the secondary components, e.g. equation 3, and can achieve improved encoding efficiency, e.g. section 4.)
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Yea’s point cloud encoding/decoding system to include Khairat’s CCP linear residual prediction technique in order to improve the efficiency of Yea’s residual prediction technique, and because Yea suggests that a linear predictor function could improve the residual prediction technique, e.g. paragraph 34.  In the combination, the encoder would use equation 5 to calculate α and equation 3 to calculate the encoded secondary residual 
    PNG
    media_image1.png
    15
    25
    media_image1.png
    Greyscale
 by subtracting 
    PNG
    media_image2.png
    16
    46
    media_image2.png
    Greyscale
 from the secondary residual 
    PNG
    media_image3.png
    13
    26
    media_image3.png
    Greyscale
, i.e. the C_delta_residual_index would be calculated using the result of the Quantize function applied to Khairat’s equation 3, and additionally encoding the α value for each channel as part of the data.  Further, the step for calculating C_delta_recon by the encoder and decoder would be the reverse of the equation 3 operation, i.e. C_delta_recon would be determined using result of the InverseQuantize function applied to C_delta_residual_index added to the 
    PNG
    media_image2.png
    16
    46
    media_image2.png
    Greyscale
 term, i.e. α x G_delta_recon, because the transmitted residual corresponds to the difference between the secondary component’s residual, C_delta_recon and the scaled primary component’s residual, α x G_delta_recon.  Finally, α may have an absolute value of 0, 1, 2, 4, or 8, as in section 3.2, i.e. an absolute value greater than one.
Regarding claim 2, the limitations “wherein the one or more processors are further configured to receive, in the encoded point cloud data, a syntax element for determining a scalar value, where in the scalar value is an integer value, and wherein to apply the scaling factor, the one or more processors are further configured to perform a multiplication by the scalar value and perform a bit shift operation” is taught by Yea in view of Khairat (Khairat, e.g. section 3.2, teaches that the absolute value of α is encoded using truncated unary binarization, i.e. a syntax element for determining a scalar value, where the decoder reconstructs the absolute value of α by performing a left bit shift operation as shown in equation 4, and receives a sign syntax element if α is not equal to 0.  As discussed in the claim 1 rejection above, and section 3.1 of Khairat, the scaling operation is applied by multiplying the primary component residual, i.e. 
    PNG
    media_image4.png
    16
    26
    media_image4.png
    Greyscale
 or G_delta_recon by the reconstructed scalar value α.)
Regarding claim 7, the limitation “wherein to receive the syntax element for determining the scalar value, the one or more processors are further configured to receive the syntax element for determining the scalar value in an attribute slice header syntax structure” is taught by Yea in view of Khairat (Yea, e.g. paragraph 39, teaches that syntax data for attributes includes both flags and attribute values, as well as that syntax data may be signaled at the tile/slice level using the tile/slice header.  Khairat, e.g. sections 3, 3.3, that the α value is calculated on a per-block basis, where the block of samples is analogous to Yea’s tile or slice of point samples, such that one of ordinary skill in the art would have understood that tile/slice specific syntax elements could be encoded in each tile/slice header, and in the modified system of the claim 1 rejection, Khairat’s syntax elements representing α, being tile/slice specific, could be encoded in the corresponding tile/slice header.)
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement Yea’s point cloud encoding/decoding system, using include Khairat’s CCP linear residual prediction technique, to encode the slice/tile specific syntax elements in each tile/slice header as taught by Yea, including Khairat’s syntax elements representing α because Khairat teaches α is specific to a block of data, which is analogous to a slice or tile of point samples.
Regarding claim 8, the limitation “wherein the one or more processors are further configured to determine the second predicted value based on values for one or more different points of the point cloud” is taught by Yea (Yea, e.g. paragraphs 13-17, 21, teaches that the anchor method of GCC predicts the color attributes for a point using a linear interpolation process based on the nearest neighbors of the point, i.e. G_pred and C_pred correspond to the result of the equation in paragraph 14.)
Regarding claim 12, the limitation “wherein the one or more processors are further configured to reconstruct the point cloud” is taught by Yea (Yea’s system includes both an encoder and a decoder, where the result of decoding is the reconstructed point cloud, e.g. as in paragraph 15, both the encoder and decoder use the KD-tree structure to facilitate attribute value reconstruction for the points in the point cloud.)
Regarding claim 18, the limitation “wherein the device is one of a mobile phone or tablet computer” is taught by Yea (Yea, e.g. paragraph 66, discloses both as possible user devices for performing the point cloud processing.)
Regarding claims 21 and 55, the limitations are similar to those treated in the above rejection(s) and are met by the references as discussed in claim 1 above, e.g. paragraph 79 indicates instructions for programming a processor to perform functions may be stored in static memory.
Regarding claim 22, the limitations are similar to those treated in the above rejection(s) and are met by the references as discussed in claim 2 above.
Regarding claim 27, the limitations are similar to those treated in the above rejection(s) and are met by the references as discussed in claim 7 above.
Regarding claim 28, the limitations are similar to those treated in the above rejection(s) and are met by the references as discussed in claim 8 above.
Regarding claims 32, 44, and 56, the limitations are similar to those treated in the above rejection(s) and are met by the references as discussed in claims 1, 21, and 55 above, i.e. although claim 1 is directed to the decoding embodiment and claims 32, 44, and 56 are directed to encoding embodiments, the modification of claim 1 necessarily requires the same corresponding modification to both encoder and decoder embodiments, i.e. as discussed above, in the combination, the encoder would use equation 5 to calculate α and equation 3 to calculate the encoded secondary residual 
    PNG
    media_image1.png
    15
    25
    media_image1.png
    Greyscale
 by subtracting 
    PNG
    media_image2.png
    16
    46
    media_image2.png
    Greyscale
 from the secondary residual 
    PNG
    media_image3.png
    13
    26
    media_image3.png
    Greyscale
, i.e. the C_delta_residual_index would be calculated using the result of the Quantize function applied to Khairat’s equation 3, and additionally encoding the α value for each channel as part of the data.  Further, the step for calculating C_delta_recon by the encoder and decoder would be the reverse of the equation 3 operation, i.e. C_delta_recon would be determined using result of the InverseQuantize function applied to C_delta_residual_index added to the 
    PNG
    media_image2.png
    16
    46
    media_image2.png
    Greyscale
 term, i.e. α x G_delta_recon, because the transmitted residual corresponds to the difference between the secondary component’s residual, C_delta_recon and the scaled primary component’s residual, α x G_delta_recon.  That is, the encoder determines the claimed syntax element representing the difference between the second residual value and predicted residual value by applying the scaling factor α in the same way the decoder does.
Regarding claims 33 and 45, the limitations are similar to those treated in the above rejection(s) and are met by the references as discussed in claims 2, 32, and 44 above, i.e. the encoder would be required to determine the difference using the same equation that the decoder does.
Regarding claims 38 and 50, the limitations are similar to those treated in the above rejection(s) and are met by the references as discussed in claims 7, 32, and 44 above.
Regarding claims 39 and 51, the limitations are similar to those treated in the above rejection(s) and are met by the references as discussed in claims 8, 32, and 44 above.
Regarding claim 43, the limitation “a sensor to generate the encoded point cloud data” is taught by Yea (Yea, e.g. paragraphs 3, 64, 65, teaches that cameras or depth sensors can capture point cloud data for encoding, transmission, and decoding.)

Claims 3-6, 9, 23-26, 29, 34-37, 40, 46-49, and 52 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application 2021/0104072 A1 (hereinafter Yea) in view of “Adaptive Cross-Component Prediction for 4:4:4 High Efficiency Video Coding” by Ali Khairat, et al. (hereinafter Khairat) as applied to claims 1, 2, 21, 22, 32, 33, 44, and 45 above, and further in view of U.S. Patent Application U.S. 2015/0016512 A1 (hereinafter Pu).
Regarding claim 3, the limitation “wherein to perform the bit shift operation, the one or more processors are configured to perform a right shift by 2” is not explicitly taught by Yea in view of Khairat (Khairat, e.g. section 3.3, teaches reconstructing the value of α using a left shift operation, and does not discuss alternate reconstructions or bit shift operations, per se.)  However this limitation is suggested by Pu (Pu, e.g. abstract, discloses an analogous system to Khairat’s CCP, by predicting secondary component residuals using a scaling factor applied to reconstructed primary component residuals, e.g. paragraphs 83-103.  Pu further teaches, e.g. paragraph 87, equations 1-7, that instead of simply multiplying the primary component residual by the scale factor α, a right shift operation using a non-negative integer constant may be used to both ensure that the resulting value is an integer and also to reduce computational complexity.)
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Yea’s point cloud encoding/decoding system, using Khairat’s CCP linear residual prediction technique improving the efficiency of Yea’s residual prediction technique, to use Pu’s right shift operation applied to the product of α and the primary component residual in order to reduce computational complexity and ensure that the result is an integer value.  N is a non-negative integer, which could be 2, as claimed.  Further, it is noted that although claim 2 maps the claimed bit shift operation to the reconstruction of α, and the modification in view of Pu maps the claimed bit shift operation to Pu’s right shift applied to the product of α and the primary component residual, the claim 2 limitation is still met, i.e. there is still a multiplication by the scalar value and a bit shift operation performed.
Regarding claim 4, the limitation “wherein the syntax element for determining the scalar value indicates a difference value corresponding to a difference between the scalar value and a previously determined scalar value” is not explicitly taught by Yea in view of Khairat (Yea, e.g. paragraphs 12-20, that the points in the point cloud are separated into different levels of detail (LOD), where each successive level of point attributes are determined based on point attributes at the previous level.  Khairat’s encoded α value is absolute, i.e. it is not determined based on a difference with respect to a previously determined scalar value.)  However, this limitation is taught by Pu (Pu, e.g. abstract, discloses an analogous system to Khairat’s CCP, by predicting secondary component residuals using a scaling factor applied to reconstructed primary component residuals, e.g. paragraphs 83-103.  Pu further teaches, e.g. paragraphs 95-99, that spatially proximate blocks may be correlated with each other, and the overhead of signaling α may be reduced by predicting the scale factor for a second block using the scale factor of a first block neighboring the second block, where the second block α is calculated based on a difference between the first block α and a measure of differences in the second block.)
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Yea’s point cloud encoding/decoding system, using Khairat’s CCP linear residual prediction technique improving the efficiency of Yea’s residual prediction technique, to use Pu’s spatially proximate α signaling technique for encoding α values for successive LODs of points in the point cloud in order to reduce overhead for signaling α values.  As noted above, Yea’s LODs are spatially proximate and correlated with one another, i.e. each successive LOD is reconstructed based on the previous LOD, corresponding to Pu’s example of neighboring correlated blocks.  It is further noted, with respect to claim 5, that Pu suggests, e.g. paragraphs 102-103, that using variable length coding may achieve bit savings over using equal-length codewords, such that one of ordinary skill in the art would also have been motivated to use variable length syntax for the encoding the syntax elements in the modified system.
Regarding claim 5, the limitations are similar to those treated in the above rejection(s) and are met by the references as discussed in claim 4 above, i.e. as noted above, it also would have been obvious to one of ordinary skill in the art to use variable length syntax encoding as taught by Pu in order to achieve bit savings.
Regarding claim 6, the limitations are similar to those treated in the above rejection(s) and are met by the references as discussed in claim 4 above, i.e. in the modified system, Pu’s spatially proximate α signaling technique is used for encoding α values for successive LODs of points in the point cloud in order to reduce overhead for signaling α values.
Regarding claim 9, the limitations are similar to those treated in the above rejection(s) and are met by the references as discussed in claims 4 and 6 above, i.e. in the modified system, Pu’s spatially proximate α signaling technique is used for encoding α values for successive LODs of points in the point cloud in order to reduce overhead for signaling α values.
Regarding claim 23, the limitations are similar to those treated in the above rejection(s) and are met by the references as discussed in claim 3 above.
Regarding claim 24, the limitations are similar to those treated in the above rejection(s) and are met by the references as discussed in claim 4 above.
Regarding claim 25, the limitations are similar to those treated in the above rejection(s) and are met by the references as discussed in claim 5 above.
Regarding claim 26, the limitations are similar to those treated in the above rejection(s) and are met by the references as discussed in claim 6 above.
Regarding claim 29, the limitations are similar to those treated in the above rejection(s) and are met by the references as discussed in claim 9 above.
Regarding claims 34 and 46, the limitations are similar to those treated in the above rejection(s) and are met by the references as discussed in claims 3, 32, and 44 above, i.e. the encoder would be required to determine the difference using the same equation that the decoder does.
Regarding claims 35 and 47, the limitations are similar to those treated in the above rejection(s) and are met by the references as discussed in claims 4, 32, and 44 above.
Regarding claims 36 and 48, the limitations are similar to those treated in the above rejection(s) and are met by the references as discussed in claims 5, 32, and 44 above.
Regarding claims 37 and 49, the limitations are similar to those treated in the above rejection(s) and are met by the references as discussed in claims 6, 32, and 44 above.
Regarding claims 40 and 52, the limitations are similar to those treated in the above rejection(s) and are met by the references as discussed in claims 9, 32, and 44 above.

Claims 10, 11, 30, 31, 42, 43, 54, and 55 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application 2021/0104072 A1 (hereinafter Yea) in view of “Adaptive Cross-Component Prediction for 4:4:4 High Efficiency Video Coding” by Ali Khairat, et al. (hereinafter Khairat) as applied to claims 1, 21, 32, and 44 above, and further in view of U.S. Patent Application U.S. 2017/0318301 A1 (hereinafter Li).
Regarding claim 10, the limitation “wherein the first color component comprises a first chroma color component and the second color component comprises a second chroma color component” is implicitly taught by Yea in view of Khairat (Yea, e.g. paragraphs 28-31 teaches the use of a YCC, or a luma component and two chroma components, but does not specifically address using YCC as the channels in the residual prediction embodiment of paragraphs 33-39, although paragraph 25 does suggest that the methods could be combined in any order, i.e. conversion to YCoCg-R color space followed by residual prediction using the YCoCg color components.  Additionally, Khairat, e.g. section 3, teaches that the CCP method is largely agnostic of the input color space, i.e. any of the color components of an input color space could be used as the primary color component, which implies that one of the chroma color components could be used as the primary color component.  However, Khairat, e.g. section 4.1, only explicitly teaches the luma/Y component as the primary component.)  However, this limitation is suggested by Li (Li, e.g. abstract, paragraphs 67-102, describes a video encoding system which includes adaptive color space transformations.  Further, Li, e.g. paragraphs 71, 94, teaches that when performing a color space transformation, the primary color component may be changed through reordering, i.e. any of the color components could be selected as the primary color component for encoding, and may improve coding efficiency by selecting the component with the most information content or energy.)
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement Yea’s point cloud encoding/decoding system, using include Khairat’s CCP linear residual prediction technique, to convert to a YCoCg color space before performing the residual prediction as suggested by Yea and taught by Li, and further, to perform the residual prediction technique using the color component having the most information content or energy as the primary color component as taught by Li in order to improve coding efficiency.  It is noted that although one of ordinary skill in the art would know that it is often the case that the luma/Y channel will have the most information content/energy, Li teaches that the reordering may be determined for each unit of encoded content, i.e. although many/most encoded LODs in the modified system would likely still use luma/Y as the primary component, when the points making up an encoded region are highly correlated to one of the chroma channels, e.g. a largely orange or largely green region of points, then said one chroma channel would be selected as the primary color component in the reordering, and the other chroma channel and the luma/Y channel would be determined based on the predicted residuals of the one chroma channel, analogous to R and B channels in Yea paragraph 35.
Regarding claim 11, the limitation “wherein the processors are further configured to: for the point of the point cloud, determine a third attribute value for a third color component, wherein the third color component comprises a luma color component” is taught by Yea in view of Khairat and Li (As discussed in the claim 10 rejection above, in the modified system the residual prediction technique is performed using the color component having the most information content or energy as the primary color component as taught by Li in order to improve coding efficiency, which in some instances would be one of the chroma components.  In these instances, the third color component would be the luma/Y channel.)
Regarding claim 30, the limitations are similar to those treated in the above rejection(s) and are met by the references as discussed in claim 10 above.
Regarding claim 31, the limitations are similar to those treated in the above rejection(s) and are met by the references as discussed in claim 11 above.
Regarding claims 41 and 53, the limitations are similar to those treated in the above rejection(s) and are met by the references as discussed in claims 10, 32, and 44 above.
Regarding claims 42 and 54, the limitations are similar to those treated in the above rejection(s) and are met by the references as discussed in claims 11, 32, and 44 above.

Claims 13, 15, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application 2021/0104072 A1 (hereinafter Yea) in view of “Adaptive Cross-Component Prediction for 4:4:4 High Efficiency Video Coding” by Ali Khairat, et al. (hereinafter Khairat) as applied to claim 1 above, and further in view of U.S. Patent Application U.S. 2018/0306588 A1 (hereinafter Bjorke).
Regarding claim 13, the limitation “wherein the one or more processors are further configured to generate a map of an interior of a building based on the reconstructed point cloud” is not explicitly taught by Yea (Yea does not discuss detailed applications for the reconstructed point cloud, per se, but notes, e.g. paragraph 4, they are used for a variety of possible applications such as autonomous driving.) However, this limitation is taught by Bjorke (Bjorke, e.g. abstract, paragraphs 26-74, describes a system for determining a path through a 3D reconstructed model, which may be based on a reconstructed point cloud model, e.g. paragraphs 30-31, where the path is used for a virtual camera generating images while traveling through the reconstructed model, e.g. paragraphs 34-46, and the system may also generate a floorplan view, e.g. paragraph 64, figure 10, i.e. a map.)
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement Yea’s point cloud encoding/decoding system, using include Khairat’s CCP linear residual prediction technique, to encode/decode point clouds for use in Bjorke’s 3D model navigation system because Bjorke’s system facilitates virtual camera navigation of point cloud based models of buildings, and because one of ordinary skill in the art would have recognized that the point clouds encoded/decoded using Yea’s system could be used for any application relying on point cloud data.
Regarding claim 15, the limitations are similar to those treated in the above rejection(s) and are met by the references as discussed in claim 13 above, i.e. Bjorke uses the reconstructed point cloud model to determine a path for a virtual camera generating images while traveling through the reconstructed model, i.e. generate computer graphics.
Regarding claim 17, the limitations are similar to those treated in the above rejection(s) and are met by the references as discussed in claims 13 and 15 above.

Claims 14  and 18 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application 2021/0104072 A1 (hereinafter Yea) in view of “Adaptive Cross-Component Prediction for 4:4:4 High Efficiency Video Coding” by Ali Khairat, et al. (hereinafter Khairat) as applied to claim 1 above, and further in view of U.S. Patent Application U.S. 2019/0226853 A1 (hereinafter Kubiak).
Regarding claim 14, the limitation “wherein the one or more processors are further configured to perform an autonomous navigation operation based on the reconstructed point cloud” is not explicitly taught by Yea (Yea does not discuss detailed applications for the reconstructed point cloud, per se, but notes, e.g. paragraph 4, they are used for a variety of possible applications such as autonomous driving.) However, this limitation is taught by Kubiak (Kubiak, e.g. abstract, paragraphs 267-290, describes a system for vehicle localization performed in part by comparing a locally captured point cloud to a reference point cloud, e.g. paragraph 270, 272, 274, 284.  Further, Kubiak, e.g. paragraphs 1-5, teaches that one application of the localization is for highly or fully automated vehicle navigation.  Additionally it is noted with respect to depending claim 19, that the decoding system in Kubiak’s localization/automated driving application may be part of the vehicle, e.g. paragraph 288.)
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement Yea’s point cloud encoding/decoding system, using include Khairat’s CCP linear residual prediction technique, to encode/decode point clouds for use in Kubiak’s point cloud based vehicle localization and automated driving application because one of ordinary skill in the art would have recognized that the point clouds encoded/decoded using Yea’s system could be used for any application relying on point cloud data, including the reference point cloud scan data in Kubiak’s system.
Regarding claim 19, the limitations are similar to those treated in the above rejection(s) and are met by the references as discussed in claim 14 above.

Claims 16  and 20 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application 2021/0104072 A1 (hereinafter Yea) in view of “Adaptive Cross-Component Prediction for 4:4:4 High Efficiency Video Coding” by Ali Khairat, et al. (hereinafter Khairat) as applied to claim 1 above, and further in view of U.S. Patent Application U.S. 2011/0102460 A1 (hereinafter Parker).
Regarding claim 16, the limitation “wherein the one or more processors are further configured to determine a position of a virtual object based on the reconstructed point cloud; and generate an extended reality (XR) visualization in which the virtual object is at the determined position” is not explicitly taught by Yea (Yea does not discuss detailed applications for the reconstructed point cloud, per se, but notes, e.g. paragraph 4, they are used for a variety of possible applications such as autonomous driving.) However, this limitation is taught by Parker (Parker, e.g. abstract, paragraphs 32-83, describes a system for determining the location and pose of a client device for rendering accurate augmented reality overlays onto a video stream captured by the client device, where the server device generates and updates feature point clouds based on frames received from the client, e.g. paragraphs 66-68.)
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement Yea’s point cloud encoding/decoding system, using include Khairat’s CCP linear residual prediction technique, to encode/decode the point cloud maintained by Parker’s server for determining the client device location and pose and providing data for accurately rendering augmented reality content on the client device, because Parker’s server would benefit from point cloud encoding/decoding, i.e. compressed storage of the point cloud requires less storage space, and because one of ordinary skill in the art would have recognized that the point clouds encoded/decoded using Yea’s system could be used for any application relying on point cloud data.  It is additionally noted that Parker’s server generates the augmented reality visualization data, e.g. paragraph 69, i.e. although the client device renders the image based on the data, the data is generated by the server, and the claim limitation does not require that the XR (AR) visualization is a rendered image, per se, such that the server generated augmented reality visualization data is within the scope of the claim.
Regarding claim 20, the limitations are similar to those treated in the above rejection(s) and are met by the references as discussed in claim 16 above.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-43 and 55 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8, 12-26, 30-36, 38, 39, and 42 of copending Application No. 17/484525 in view of U.S. Patent Application 2021/0104072 A1 (hereinafter Yea, “Adaptive Cross-Component Prediction for 4:4:4 High Efficiency Video Coding” by Ali Khairat, et al. (hereinafter Khairat), U.S. Patent Application U.S. 2015/0016512 A1 (hereinafter Pu), and U.S. Patent Application U.S. 2017/0318301 A1 (hereinafter Li).
Application 17/484792 (hereinafter ‘792) independent claims 1, 21, and 55 recite nearly identical limitations to application 17/484525 (hereinafter ‘525’) independent claims 1, 19, and 30, except that ‘792 claims recite an “attribute” value rather than “color” value, although one of ordinary skill in the art would have interpreted the scope of the “attribute” values of the color components to include color values, i.e. in view of Yea, paragraph 35, as applied in the above prior art rejections, where the primary attribute value may be a green color value and the secondary attribute values are red and blue.  Similarly, ‘792 independent claim 32 recites an analogous encoder embodiment to ‘525 independent claim 31, except for “attribute” values.  
‘792 depending claims 3, 4, 6, 7, 8, 9, 12, 13, 14, 15, 16, 17, 23, 24, 26, 27, 28, 29, 34, 35, 37, 38, 39, 40, and 43 recite the same limitations as ‘525 depending claims 3, 4, 5, 6, 7, 8, 12, 13, 14, 15, 16, 17, 21, 22, 23, 24, 25, 26, 33, 34, 35, 36, 38, 39, and 42, respectively.  ‘792 depending claims 18-20 recite alternatives recites together in ‘525 claim 18.
‘792 depending claims 2, 22, and 33 recite similar limitations to ‘525 depending claims 2, 20, and 32 with the multiplication being of the first residual value by the scalar value being an obvious implementation possibility in view of Khairat as applied in the above prior art claim, such that one of ordinary skill in the art would have found it obvious to implement/modify the ‘792 claims 2, 20, and 32 to perform the multiplication of the first residual.  ‘792 depending claims 5, 25, and 36 require using variable length syntax to indicate the difference value, which, as discussed in the above prior art rejection of claim 5, would have been obvious to one of ordinary skill in the art to modify of ‘525 depending claims 4, 22, and 34 in view of Pu for the same reasons. Similarly, ‘792 depending claims 10, 11, 30, 31, 41 and 42 require that the first, second, and third color components are chroma, chroma, and luma, respectively, which, as discussed in the corresponding prior art rejections above in view of Khairat and Li, one of ordinary skill in the art would have found it obvious to modify the ‘525 independent claims to use a YCC color space, and to reorder the color channels depending on which has the most information content and/or energy.
This is a provisional nonstatutory double patenting rejection.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT BADER whose telephone number is (571)270-3335. The examiner can normally be reached 10-6 m-f.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kent Chang can be reached on 571-272-7667. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT BADER/           Primary Examiner, Art Unit 2619